MEMORANDUM OPINION
BUSSEY, Presiding Judge.
Kenneth Weaver was charged by information in the District Court of Pittsburg County with the crime of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor, Second and Subsequent Offense. He was tried by a jury who found him guilty and assessed his punishment at one year in the State Penitentiary and a fine of $500.00. A timely appeal was thereafter perfected to this Court. No brief having been filed on behalf of Plaintiff in Error, this cause was submitted on the record on December 14, 1965, under Rule 9 of this Court, 22 O.S.Supp.1965, c. 18 Appendix, which provides:
“When briefs are not filed, or when an appearance is not made, the cause will be submitted and examined for fundamental error only.”
See Ashby v. State, Okl.Cr., 406 P.2d 1007; and Bales v. State, Okl.Cr., 406 P.2d 1010.
We have carefully examined the record and finding it free of fundamental error, are of the opinion that the judgment and sentence appealed from should be, and the same is hereby,
Affirmed.
NIX and BRETT, JJ., concur.